Exhibit 10.1

$60,000,000

TMX FINANCE LLC

TITLEMAX FINANCE CORPORATION

13.250% Senior Secured Notes due 2015

PURCHASE AGREEMENT

July 19, 2011

JEFFERIES & COMPANY, INC.

    As Representative of the

    Initial Purchasers listed in

    Schedule I hereto

c/o Jefferies & Company, Inc.

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

TMX Finance LLC, a Delaware limited liability company (the “Company”), and
TitleMax Finance Corporation, a Delaware corporation (the “Co-Issuer” and,
together with the Company, collectively, the “Issuers” and each, an “Issuer”),
and each of the Guarantors (as hereinafter defined) hereby agree with you as
follows:

1. Issuance of Notes. Subject to the terms and conditions herein contained, the
Issuers propose to issue and sell to Jefferies & Company, Inc. (the
“Representative”) and each of the other Initial Purchasers listed on Schedule I
attached hereto (together with the Representative, the “Initial Purchasers” and
each, an “Initial Purchaser”) an additional $60,000,000 aggregate principal
amount of 13.250% Senior Secured Notes due 2015 (each a “Note” and,
collectively, the “Notes”). The Notes will be issued under the same indenture
(the “Indenture”), dated as of June 21, 2010, by and among the Issuers, the
Guarantors party thereto and Wells Fargo Bank, National Association, as trustee
(in such capacity, the “Trustee”) and collateral agent (in such capacity, the
“Collateral Agent”) as the Issuers’ outstanding $250,000,000 aggregate principal
amount of 13.250% Senior Secured Notes due 2015 (the “Existing Notes”). The
Notes will constitute the same series of securities as the Existing Notes and
will be treated as a single class for all purposes under the Indenture.
Capitalized terms used, but not defined herein, shall have the meanings set
forth in the “Description of the Notes” section of the Final Offering Memorandum
(as hereinafter defined).

The Notes will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) thereunder (collectively, the “Securities Act”). Upon original
issuance thereof, and until such time as the same is no longer



--------------------------------------------------------------------------------

required under the applicable requirements of the Securities Act, the Notes
shall bear the legends set forth in the final offering memorandum, dated the
date hereof (the “Final Offering Memorandum”). The Issuers have prepared a
preliminary offering memorandum, dated July 19, 2011 (the “Preliminary Offering
Memorandum”), (ii) a pricing term sheet, dated the date hereof, attached hereto
as Schedule II, which includes pricing terms and other information with respect
to the Notes (the “Pricing Supplement”), and (iii) the Final Offering
Memorandum, in each case, relating to the offer and sale of the Notes (the
“Offering”). All references in this Agreement to the Preliminary Offering
Memorandum, the Time of Sale Document or the Final Offering Memorandum include,
unless expressly stated otherwise, (i) all amendments or supplements thereto,
(ii) all documents, financial statements and schedules and other information
contained, incorporated by reference or deemed incorporated by reference therein
(and references in this Agreement to such information being “contained,”
“included” or “stated” (and other references of like import) in the Preliminary
Offering Memorandum, the Time of Sale Document or the Final Offering Memorandum
shall be deemed to mean all such information contained, incorporated by
reference or deemed incorporated by reference therein), (iii) any electronic
Time of Sale Document or Final Offering Memorandum and (iv) any offering
memorandum “wrapper” to be used in connection with offers to sell, solicitations
of offers to buy or sales of the Notes in non-U.S. jurisdictions. The
Preliminary Offering Memorandum and the Pricing Supplement are collectively
referred to herein as the “Time of Sale Document.”

2. Terms of Offering. The Initial Purchasers have advised the Issuers, and the
Issuers understand, that the Initial Purchasers will make offers to sell (the
“Exempt Resales”) some or all of the Notes purchased by the Initial Purchasers
hereunder on the terms set forth in the Final Offering Memorandum to persons
(the “Subsequent Purchasers”) whom the Initial Purchasers reasonably believe
(i) are “qualified institutional buyers” (“QIBs”) (as defined in Rule 144A under
the Securities Act), or (ii) are not “U.S. persons” (as defined in Regulation S
under the Securities Act) and in compliance with the laws applicable to such
persons in jurisdictions outside of the United States.

Pursuant to the Indenture, all Domestic Restricted Subsidiaries (other than
Immaterial Subsidiaries) of the Company shall fully and unconditionally
guarantee, on a senior secured basis, to each holder of the Notes and the
Existing Notes and the Trustee, the payment and performance of the Issuers’
obligations under the Indenture, the Notes and the Existing Notes (each such
subsidiary being referred to herein as a “Guarantor” and each such guarantee of
the Notes being referred to herein as a “Guarantee” and, together with the
Notes, the “Securities,” and each guarantee of the Existing Notes together with
the Existing Notes, the “Existing Securities”).

Pursuant to the terms of the Collateral Documents, all of the obligations under
the Existing Securities and the Indenture are secured, and all of the
obligations under the Securities will be secured, by a lien and security
interest in substantially all of the assets of the Issuers and the Guarantors
(subject to Permitted Liens).

Holders of the Notes (including Subsequent Purchasers) will have the
registration rights set forth in the registration rights agreement applicable to
the Notes (the “Registration Rights Agreement”) in the form attached as Exhibit
A hereto, to be executed on and dated as of the Closing Date (as hereinafter
defined). Pursuant to the Registration Rights Agreement, the Issuers and the
Guarantors will agree, among other things, to file with the SEC (a) a
registration

 

Page 2



--------------------------------------------------------------------------------

statement under the Securities Act (the “Exchange Offer Registration Statement”)
relating to notes to be offered in exchange for the Notes (the “Exchange
Notes”), and guarantees to be offered in exchange for the Guarantees (the
“Exchange Guarantees”), which shall be identical to the Securities, except that
the Exchange Notes and Exchange Guarantees shall have been registered pursuant
to the Exchange Offer Registration Statement and will not be subject to
restrictions on transfer or contain additional interest provisions (such offer
to exchange being referred to as the “Exchange Offer”), and/or (b) under certain
circumstances, a shelf registration statement pursuant to Rule 415 under the
Securities Act (the “Shelf Registration Statement”) relating to the resale by
certain holders of the Notes. If required under the Registration Rights
Agreement, the Issuers will issue Exchange Notes to the Initial Purchasers (the
“Private Exchange Notes”), which shall be guaranteed by the Exchange Guarantees
(the “Private Exchange Guarantees”). If the Issuers fail to satisfy their
obligations under the Registration Rights Agreement, they will be required to
pay additional interest to the holders of the Notes under certain circumstances
to be set forth in the Registration Rights Agreement.

This Agreement, the Indenture, the Collateral Documents, the Registration Rights
Agreement, the Notes, the Guarantees, the Engagement Letter dated July 12, 2011
(the “Engagement Letter”) among the Company and the Representative, the Exchange
Notes, the Exchange Guarantees, the Private Exchange Notes and the Private
Exchange Guarantees are collectively referred to herein as the “Documents”, and
the transactions contemplated hereby and thereby are collectively referred to
herein as the “Transactions.” Nothing in this Agreement should be read to limit
or otherwise modify the terms and provisions of the Engagement Letter, provided
that, in the event any terms of the Engagement Letter are inconsistent with or
contradict any terms of this Agreement, this Agreement shall govern.

3. Purchase, Sale and Delivery. On the basis of the representations, warranties,
agreements and covenants herein contained and subject to the terms and
conditions herein set forth, the Issuers agree to issue and sell to the Initial
Purchasers, and the Initial Purchasers agree to purchase from the Issuers, the
Securities at a purchase price of $64,200,000, less an amount equal to
$1,605,000 as compensation to the Initial Purchasers. Delivery to the Initial
Purchasers of and payment for the Securities shall be made at a closing (the
“Closing”) to be held at 10:00 a.m., New York City time, on July 22, 2011 (the
“Closing Date”) at the New York offices of White & Case LLP (or such other place
as shall be reasonably acceptable to the Representative); provided, however,
that if the Closing has not taken place on the Closing Date because of a failure
to satisfy one or more of the conditions specified in Section 7 hereof and this
Agreement has not otherwise been terminated by the Initial Purchasers in
accordance with its terms, “Closing Date” shall mean 10:00 a.m. New York City
time on the first business day following the satisfaction (or waiver) of all
such conditions.

The Issuers shall deliver to the Initial Purchasers one or more certificates
representing the Securities in definitive form, registered in such names and
denominations as the Representative may request, against payment by the Initial
Purchasers of the purchase price therefor by immediately available federal funds
bank wire transfer to such bank account or accounts as the Issuers shall
designate to the Initial Purchasers at least two business days prior to the
Closing Date. The certificates representing the Securities in definitive form
shall be made available to the Initial Purchasers for inspection at the New York
offices of White & Case LLP (or such other place as shall be reasonably
acceptable to the Representative) not later than 10:00 a.m.,

 

Page 3



--------------------------------------------------------------------------------

New York City time, one business day immediately preceding the Closing Date.
Securities to be represented by one or more definitive global securities in
book-entry form will be deposited on the Closing Date, by or on behalf of the
Issuers, with The Depository Trust Company (“DTC”) or its designated custodian,
and registered in the name of Cede & Co.

4. Representations and Warranties of the Issuers and the Guarantors. Each of the
Issuers and the Guarantors jointly and severally represents and warrants to, and
agrees with the Initial Purchasers that, as of the date hereof and as of the
Closing Date:

 

(a) Offering Materials Furnished to Initial Purchasers. The Issuers have
delivered to the Initial Purchasers the Time of Sale Document, the Final
Offering Memorandum and each Issuer Additional Written Communication (as
hereinafter defined) in such quantities and at such places as the Representative
has reasonably requested.

 

(b) Limitation on Offering Materials. The Issuers have not prepared, made, used,
authorized, approved or distributed and will not, and will not cause or allow
their agents or representatives to, prepare, make, use, authorize, approve or
distribute any written communication that constitutes an offer to sell or a
solicitation of an offer to buy the Securities, or otherwise is prepared to
market the Securities, other than (i) the Time of Sale Document, (ii) the Final
Offering Memorandum and (iii) any marketing materials (including any roadshow or
investor presentation materials) or other written communications, in each case
used in accordance with Section 5(c) hereof (each such communication by the
Issuers or their respective agents or representatives described in this clause
(iii), an “Issuer Additional Written Communication”).

 

(c)

No Material Misstatement or Omission. (i) The Time of Sale Document, as of the
Applicable Time, did not and, at all times subsequent thereto through the
Closing Date, will not include any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, (ii) the Final
Offering Memorandum, as of the date thereof, did not and, at the time of each
sale of the Securities and at the Closing Date, will not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading and (iii) each Issuer Additional Written Communication,
when taken together with the Time of Sale Document, did not, and, at the Closing
Date, will not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except in each case
that the representations and warranties set forth in this paragraph do not apply
to statements or omissions made in reliance upon and in conformity with
information relating to the Initial Purchasers and furnished to the Issuers in
writing by or on behalf of the Initial Purchasers expressly for use in the Time
of Sale Document, the Final Offering Memorandum or any Issuer Additional Written
Communication as set forth in Section 12. No injunction or order has been issued
that either (i) asserts that any of the Transactions are subject to the
registration requirements of the Securities Act or (ii) would prevent or suspend
the issuance or sale of any of the Securities or the use of the Time of Sale
Document or the Final Offering Memorandum in any jurisdiction. No statement of
material fact included in the Final Offering

 

Page 4



--------------------------------------------------------------------------------

  Memorandum has been omitted from the Time of Sale Document, and no statement
of material fact included in the Time of Sale Document has been omitted from the
Final Offering Memorandum.

“Applicable Time” means 2:36 p.m., New York City time, on the date hereof or
such other time as may be agreed upon in writing by the Company and the
Representative.

 

(d) Reporting Compliance. The Issuers are subject to, and are in compliance in
all material respects with, the reporting requirements of Section 13 and
Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

 

(e) Preparation of the Financial Statements. The audited consolidated financial
statements and related notes and supporting schedules of the Company and each
corporation, partnership or other entity in which the Company, directly or
indirectly through any of its subsidiaries, owns more than fifty percent
(50%) of any class of equity securities or interests (each a “Subsidiary” and
together, the “Subsidiaries”) contained in the Time of Sale Document and the
Final Offering Memorandum (the “Financial Statements”) present fairly the
financial position, results of operations and cash flows of the Company and its
consolidated Subsidiaries, as of the respective dates and for the respective
periods to which they apply and have been prepared in accordance with generally
accepted accounting principles as applied in the United States, applied on a
consistent basis throughout the periods involved (“GAAP”). The financial data
set forth under the captions “Summary Historical and As Adjusted Consolidated
Financial Data” and “Selected Historical Consolidated Financial Data” in the
Time of Sale Document and the Final Offering Memorandum have been prepared on a
basis consistent with that of the Financial Statements and present fairly the
financial position and results of operations of the Company and its consolidated
Subsidiaries as of the respective dates and for the respective periods
indicated. All other financial, statistical and market and industry data and
forward-looking statements (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act contained in the Time of Sale Document
and the Final Offering Memorandum are fairly and accurately presented, are based
on or derived from sources that the Company believes to be reliable and accurate
and are presented on a reasonable basis. No other financial statements or
supporting schedules are required to be included in the Time of Sale Document or
the Final Offering Memorandum.

 

(f)

Disclosure Controls and Procedures. The Company and the Subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the SEC’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and the Subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act. The statements
relating to disclosure controls and procedures made by the principal executive
officers (or their equivalents)

 

Page 5



--------------------------------------------------------------------------------

  and principal financial officers (or their equivalents) of the Company in the
certifications required by the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith are complete and correct.

 

(g) Independent Accountants. (i) McGladrey & Pullen, LLP, who have certified and
expressed their opinion with respect to certain of the financial statements,
including the related notes thereto, contained in the Time of Sale Document and
the Final Offering Memorandum, are independent certified public accountants with
respect to the Company and its Subsidiaries under Rule 101 of the American
Institute of Certified Public Accountant’s Code of Professional Conduct, and its
interpretations and rulings.

(ii) Dixon Hughes Goodman LLP (formely Dixon Hughes PLLC), who have certified
and expressed their opinion with respect to certain of the financial statements,
including the related notes thereto, contained in the Time of Sale Document and
the Final Offering Memorandum, are independent certified public accountants with
respect to the Company and its Subsidiaries under Rule 101 of the American
Institute of Certified Public Accountant’s Code of Professional Conduct, and its
interpretations and rulings.

 

(h) No Material Adverse Change. Subsequent to the respective dates as of which
information is contained in the Time of Sale Document and the Final Offering
Memorandum, except as disclosed in the Time of Sale Document and the Final
Offering Memorandum, (i) neither the Company nor any of its Subsidiaries has
incurred any liabilities, direct or contingent, including without limitation any
losses or interference with its business from fire, explosion, flood,
earthquakes, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute or court or governmental action, order or decree,
that are material, individually or in the aggregate, to the Company and its
Subsidiaries, taken as a whole, or has entered into any transactions not in the
ordinary course of business, (ii) there has not been any material decrease in
the capital stock or any material increase in any short-term or long-term
indebtedness of the Company or its Subsidiaries, or any payment of or
declaration to pay any dividends or any other distribution with respect to the
Company, and (iii) there has not been any material adverse change in the
properties, business, prospects, operations, earnings, assets, liabilities or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole (each of clauses (i), (ii) and (iii), a “Material Adverse Change”). To
the Company’s knowledge, after due inquiry, there is no event that is reasonably
likely to occur which, if it were to occur, would, individually or in the
aggregate, have a Material Adverse Effect (as defined in paragraph (k) below)
except as disclosed in the Time of Sale Document and the Final Offering
Memorandum.

 

(i)

Rating Agencies. No “nationally recognized statistical rating organization” (as
defined in Rule 436(g)(2) under the Securities Act) (i) has imposed (or has
informed the Company that it is considering imposing) any condition (financial
or otherwise) to retain any rating assigned to the Company or any of its
Subsidiaries or to any securities of the Company or any of its Subsidiaries or
(ii) has indicated to the Company that it is considering (A) the downgrading,
suspension, or withdrawal of, or any review (or of any potential or intended
review) for a possible change in, any rating so assigned (including, without
limitation, the placing of any of the foregoing ratings on credit watch with
negative or

 

Page 6



--------------------------------------------------------------------------------

  developing implications or under review with an uncertain direction) or
(B) any change in the outlook for any rating of the Company or any of its
Subsidiaries or any securities of the Company or any of its Subsidiaries, other
than a change on July 19, 2011 by Moody’s Investors Service in its outlook on
the Company’s ratings from stable to negative.

 

(j) Subsidiaries. Each Subsidiary is listed on Schedule III attached hereto.
Each Subsidiary that is a Foreign Restricted Subsidiary has an asterisk (“*”)
next to its name on such schedule.

 

(k) Incorporation and Good Standing of the Company and its Subsidiaries; MAE.
The Company and each of its Subsidiaries (i) has been duly organized or formed,
as the case may be, is validly existing and is in good standing under the laws
of its jurisdiction of organization, (ii) has all requisite power and authority
to carry on its business and to own, lease and operate its properties and assets
as described in the Time of Sale Document and in the Final Offering Memorandum
and (iii) is duly qualified or licensed to do business and is in good standing
as a foreign corporation, partnership or other entity, as the case may be,
authorized to do business in each jurisdiction in which the nature of such
businesses or the ownership or leasing of such properties requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on (A) the
properties, business, prospects, operations, earnings, assets, liabilities or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, (B) the ability of the Company or any Subsidiary to perform its
obligations in all material respects under any Document, (C) the enforceability
of any Collateral Document or the attachment, perfection or priority of any of
the liens or security interests intended to be created thereby, (D) the validity
or enforceability of any of the Documents, or (E) the consummation of any of the
Transactions (each, a “Material Adverse Effect”).

 

(l) Capitalization and Other Capital Stock Matters. All of the issued and
outstanding shares of capital stock or equity or other ownership interests of or
in, as the case may be, the Company and each of its Subsidiaries have been duly
authorized and validly issued, are fully paid and nonassessable and were not
issued in violation of, and are not subject to, any preemptive or similar
rights. The table under the caption “Capitalization” in the Time of Sale
Document and the Final Offering Memorandum (including the footnotes thereto)
sets forth, as of its date, the capitalization of the Company. All of the
outstanding shares of capital stock or equity or other ownership interests of or
in, as the case may be, each of the Subsidiaries are owned, directly or
indirectly, by the Company, free and clear of all liens, security interests,
mortgages, pledges, charges, equities, claims or restrictions on transferability
or encumbrances of any kind (collectively, “Liens”), other than those Permitted
Liens and those imposed by the Securities Act and the securities or “Blue Sky”
laws of certain U.S. state or non-U.S. jurisdictions. Except as disclosed in the
Time of Sale Document and the Final Offering Memorandum, there are no
outstanding (i) options, warrants or other rights to purchase from the Company
or any of its Subsidiaries, (ii) agreements, contracts, arrangements or other
obligations of the Company or any of its Subsidiaries to issue or (iii) other
rights to convert any obligation into or exchange any securities for, in the
case of each of clauses (i) through (iii), shares of capital stock or equity or
other ownership interests of or in, as the case may be, the Company or any of
its Subsidiaries.

 

Page 7



--------------------------------------------------------------------------------

(m) Legal Power and Authority. Each of the Issuers and the Guarantors has all
necessary power and authority to execute, deliver and perform their respective
obligations under the Documents to which they are a party and to consummate the
Transactions.

 

(n) This Agreement, Indenture, Registration Rights Agreement and the Collateral
Documents. This Agreement has been duly and validly authorized, executed and
delivered by the each of the Issuers and the Guarantors. Each of the Indenture,
the Registration Rights Agreement and the Collateral Documents has been duly and
validly authorized by each of the Issuers and the Guarantors. Each of the
Indenture and the Collateral Documents constitutes, and the Registration Rights
Agreement, when executed and delivered by each of the Issuers and the
Guarantors, will constitute, a legal, valid and binding obligation of each of
the Issuers and the Guarantors, enforceable against each of the Issuers and the
Guarantors in accordance with its terms, except that the enforcement thereof may
be subject to (i) bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws now
or hereafter in effect relating to creditors’ rights generally, (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought and
(iii) with respect to the Registration Rights Agreement’s rights to indemnity or
contribution thereunder, federal and state securities laws and public policy
considerations. This Agreement, the Indenture and the Collateral Documents
conform and, when executed and delivered, the Registration Rights Agreement will
conform, in all material respects to the descriptions thereof in the Time of
Sale Document and the Final Offering Memorandum. The Indenture meets the
requirements for qualification under the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the SEC thereunder (collectively, the
“TIA”).

 

(o) Notes. The Notes, Exchange Notes and Private Exchange Notes have each been
duly and validly authorized by the Issuers and, in the case of the Notes, when
issued and delivered to and paid for by the Initial Purchasers in accordance
with the terms of this Agreement and the Indenture, will have been duly
executed, authenticated, issued and delivered and will constitute legal, valid
and binding obligations of the Issuers, entitled to the benefit of the
Indenture, the Collateral Documents and the Registration Rights Agreement, and
enforceable against the Issuers in accordance with their terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought. When executed and delivered, the Notes will
conform in all material respects to the descriptions thereof in the Time of Sale
Document and the Final Offering Memorandum and will be in the form contemplated
by the Indenture.

 

Page 8



--------------------------------------------------------------------------------

(p) Collateral.

 

  (i) The Liens previously granted by the Issuers and the Guarantors under the
Collateral Documents will secure the Notes and all other obligations related
thereto, and it is not necessary to make any new filings or take any other
action to perfect, or to maintain the perfection, of such Liens.

 

  (ii) As of the Closing Date, there will be no currently effective financing
statement, security agreement, chattel mortgage, real estate mortgage or other
document filed or recorded with any filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future Lien on any assets or property of the Company, any Guarantor or any
Subsidiary or any rights thereunder, except for Permitted Liens.

 

  (iii) All information certified by an officer of the Company in the Perfection
Certificate dated as of the Closing Date and delivered by such officer on behalf
of the Company is true and correct in all material respects both as of the date
hereof and as of the Closing Date.

 

  (iv) The representations and warranties of the Issuers in the Collateral
Documents are true and correct (if such representations and warranties are not
already qualified with respect to materiality) in all material respects.

 

(q) Compliance with Existing Instruments. Neither the Company nor any of its
Subsidiaries is (i) in violation of its certificate of incorporation, by-laws or
other organizational documents (the “Charter Documents”); (ii) in violation of
any U.S. or non-U.S. federal, state or local statute, law (including, without
limitation, common law) or ordinance, or any judgment, decree, rule, regulation,
order or injunction (collectively, “Applicable Law”), of any U.S. or non-U.S.
federal, state, local or other governmental or regulatory authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization (each, a “Governmental Authority”), including without limitation
those applicable to title lending services (“Title Lending Laws”), applicable to
any of them or any of their respective properties; or (iii) in breach of or
default under any bond, debenture, note, loan or other evidence of indebtedness,
indenture, mortgage, deed of trust, lease or any other agreement or instrument
to which any of them is a party or by which any of them or their respective
property is bound (collectively, the “Applicable Agreements”), except, in the
case of clauses (ii) and (iii) for such violations, breaches or defaults that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. All Applicable Agreements are in full force and effect
and are legal, valid and binding obligations, other than as disclosed in the
Time of Sale Document and the Final Offering Memorandum. There exists no
condition that, with the passage of time or otherwise, would constitute (A) a
violation of such Charter Documents or Applicable Laws, (B) a breach of or
default or a “Debt Repayment Triggering Event” (as defined below) under any
Applicable Agreement or (C) result in the imposition of any penalty or the
acceleration of any indebtedness. As used herein, a “Debt Repayment Triggering
Event” means any event or condition that gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its Subsidiaries or any of their respective properties.

 

Page 9



--------------------------------------------------------------------------------

(r) No Conflicts. Neither the execution, delivery or performance of the
Documents nor the consummation of any of the Transactions will conflict with,
violate, constitute a breach of or a default (with the passage of time or
otherwise) or a Debt Repayment Triggering Event under, or result in the
imposition of a Lien on any assets of the Company or any of its Subsidiaries
(except for Liens pursuant to the Collateral Documents), the imposition of any
penalty or a Debt Repayment Triggering Event under or pursuant to (i) the
Charter Documents, (ii) any Applicable Agreement, (iii) any Applicable Law,
including without limitation any Title Lending Law, or (iv) any order, writ,
judgment, injunction, decree, determination or award binding upon or affecting
the Issuers and the Guarantors. After consummation of the Offering and the
Transactions, no Default or Event of Default will exist.

 

(s) No Consents. No consent, approval, authorization, order, filing or
registration of or with any Governmental Authority or third party is required
for execution, delivery or performance of the Documents or the consummation of
the Transactions, except (i) those that have been obtained or made, as the case
may be, by the Company or its Subsidiaries and are in full force and effect,
(ii) those as may be required under the securities or “Blue Sky” laws of U.S.
state or non-U.S. jurisdictions or other non-U.S. laws applicable to the
purchase of the Securities outside the U.S. in connection with the Transactions,
(iii) those contemplated by the Registration Rights Agreement and the Collateral
Documents and (iv) the filing of a Current Report on Form 8-K with the SEC as
may be required under the Securities Act and the Exchange Act, as the case may
be, regarding the Documents and the Transactions.

 

(t) No Material Applicable Laws or Proceedings. (i) No Applicable Law has been
enacted, adopted or issued, (ii) no stop order suspending the qualification or
exemption from qualification of any of the Securities in any jurisdiction has
been issued and no proceeding for that purpose has been commenced or, to the
Company’s knowledge, is pending or contemplated and (iii) there is no action,
claim, suit, demand, hearing, notice of violation or deficiency, or proceeding
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened or contemplated by Governmental Authorities or threatened by others
(collectively, “Proceedings”) that, with respect to clauses (i), (ii) and
(iii) of this paragraph, (A) would, as of the date hereof and at the Closing
Date, restrain, enjoin, prevent or interfere with the consummation of the
Offering or any of the Transactions or (B) would, individually or in the
aggregate, have a Material Adverse Effect.

 

(u)

All Necessary Permits and Licenses. Each of the Company and its Subsidiaries
possesses all licenses, permits, certificates, consents, orders, approvals and
other authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate its properties and to carry on its businesses as
now or proposed to be conducted as described in the Time of Sale Document and
the Final Offering Memorandum (collectively, “Permits”), except where the
failure to possess such Permits would not, individually or in

 

Page 10



--------------------------------------------------------------------------------

  the aggregate, have a Material Adverse Effect; each of the Company and its
Subsidiaries has fulfilled and performed all of its obligations with respect to
such Permits; no event has occurred which allows, or after notice or lapse of
time would allow, revocation or termination of any such Permit or has resulted,
or after notice or lapse of time would result, in any other material impairment
of the rights of the holder of any such Permit; and neither the Company nor any
of its Subsidiaries has received or has any reason to believe it will receive
any notice of any proceeding relating to revocation or modification of any such
Permit, except as described in the Time of Sale Document and the Final Offering
Memorandum or except where such revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect. Without
limiting the foregoing, the Company and its Subsidiaries validly hold all
licenses, permits and authorizations necessary for the Company and its
Subsidiaries to provide title lending services in each state in which the
Company and its Subsidiaries conduct business (the “Licenses”), (ii) the
Licenses are in full force and effect and are not subject to any conditions
outside the ordinary course, and (iii) there are no pending or threatened
complaints, investigations, actions or other proceedings, or orders, decisions
or decrees, that could reasonably be expected to adversely affect the validity
of the Licenses or the ability of the Company and its Subsidiaries to provide
title lending services pursuant to those Licenses.

 

(v) Title to Properties. Neither the Company nor any of its Subsidiaries owns
any real property. Each of the Company and its Subsidiaries has good title to
all personal property owned by it and good and valid title to all leasehold
estates in real and personal property being leased by it and, as of the Closing
Date, all such property will be free and clear of all Liens other than Permitted
Liens. All Applicable Agreements to which the Company or any of its Subsidiaries
is a party or by which any of them is bound are valid and enforceable against
each of the Company or such Subsidiary, as applicable, and are valid and
enforceable against the other party or parties thereto and are in full force and
effect with only such exceptions as would not, individually or in the aggregate,
have a Material Adverse Effect.

 

(w) Tax Law Compliance. All income and other material Tax (as hereinafter
defined) returns required to be filed by the Company and each of its
Subsidiaries have been filed and all such returns are true, complete and correct
in all material respects. All material Taxes that are due from the Company and
its Subsidiaries have been paid other than those (i) currently payable without
penalty or interest or (ii) being contested in good faith and by appropriate
proceedings and for which adequate accruals have been established in accordance
with GAAP. To the knowledge of the Company, there are no actual or proposed Tax
assessments against the Company or any of its Subsidiaries that would,
individually or in the aggregate, have a Material Adverse Effect. The accruals
on the books and records of the Company and its Subsidiaries in respect of any
material Tax liability for any period not due or payable are adequate to meet
any assessments of Tax for any such period. For purposes of this Agreement, the
term “Tax” and “Taxes” shall mean all U.S. and non-U.S. federal, state, local
and taxes, and other assessments of a similar nature (whether imposed directly
or through withholding), including any interest, additions to tax or penalties
applicable thereto.

 

Page 11



--------------------------------------------------------------------------------

(x) Intellectual Property Rights. Each of the Company and its Subsidiaries owns,
or is licensed under, and has the right to use, all patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, domain names and trade names
(collectively, “Intellectual Property”) necessary for the conduct of its
businesses and, as of the Closing Date, the Intellectual Property will be free
and clear of all Liens, other than Permitted Liens. Neither the Company nor any
of its Subsidiaries is a party to, or bound by, any options, licenses or
agreements with respect to the intellectual property rights of any other person
or entity that are necessary to be described in the Time of Sale Document or the
Final Offering Memorandum to avoid a material misstatement or omission and are
not described therein. No claims or notices of any potential claim have been
asserted by any person challenging the use of any such Intellectual Property by
the Company or any of its Subsidiaries or questioning the validity or
effectiveness of any Intellectual Property or any license or agreement related
thereto, other than any claims that, if successful, would not, individually or
in the aggregate, have a Material Adverse Effect. None of the intellectual
property used by the Company or any of its Subsidiaries has been obtained or is
used by the Company or any of its Subsidiaries in violation of any contractual
obligation binding on the Company or any of its Subsidiaries or, to the
Company’s or any of its Subsidiaries’ knowledge, its officers, directors or
employees or otherwise in violation of the rights of any person.

 

(y) ERISA Matters. Each of the Company, its Subsidiaries and each ERISA
Affiliate (as hereinafter defined) has fulfilled its obligations, if any, under
the minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) with respect to
each “pension plan” (as defined in Section 3(2) of ERISA), subject to
Section 302 of ERISA, which the Company, its Subsidiaries or any ERISA Affiliate
sponsors or maintains, or with respect to which it has (or within the last three
years had) any obligation to make contributions, and each such plan is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”). None of
the Company, its Subsidiaries or any ERISA Affiliate has incurred any unpaid
liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA. “ERISA Affiliate” means a corporation, trade or business that is,
along with the Company or any Subsidiary, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
Section 414 of the Code or Section 4001 of ERISA.

 

(z)

Labor Matters. Except as disclosed in the Time of Sale Document and the Final
Offering Memorandum (i) neither of the Issuers nor any of the Guarantors is
party to or bound by any collective bargaining agreement with any labor
organization; (ii) there is no union representation question existing with
respect to the employees of the Issuers or the Guarantors, and, to the knowledge
of the Issuers and the Guarantors no union organizing activities are taking
place that could, individually or in the aggregate, have a Material Adverse
Effect; (iii) to the knowledge of the Issuers and the Guarantors, no union
organizing or decertification efforts are underway or threatened against the
Issuers or the Guarantors; (iv) no labor strike, work stoppage, slowdown or
other material labor dispute is pending against the Issuers or the Guarantors,
or, to the Issuers’ and the Guarantors’

 

Page 12



--------------------------------------------------------------------------------

  knowledge threatened against the Issuers or the Guarantors; (v) there is no
worker’s compensation liability, experience or matter that could be reasonably
expected to have a Material Adverse Effect; (vi) to the knowledge of the Issuers
and the Guarantors, there is no threatened or pending liability against the
Issuers or the Guarantors pursuant to the Worker Adjustment Retraining and
Notification Act of 1988, as amended (“WARN”), or any similar state or local
law; (vii) there is no employment-related charge, complaint, grievance,
investigation, unfair labor practice claim or inquiry of any kind, pending
against the Issuers or the Guarantors that could, individually or in the
aggregate, have a Material Adverse Effect; (viii) to the knowledge of the
Issuers and the Guarantors no employee or agent of the Issuers or the Guarantors
has committed any act or omission giving rise to liability for any violation
identified in subsection (vi) and (vii) above, other than such acts or omissions
that would not, individually or in the aggregate, have a Material Adverse
Effect; and (ix) no term or condition of employment exists through arbitration
awards, settlement agreements or side agreement that is contrary to the express
terms of any applicable collective bargaining agreement.

 

(aa) Compliance with Environmental Laws. Each of the Company and its
Subsidiaries is (i) in compliance with any and all applicable U.S. or non-U.S.
federal, state and local laws and regulations relating to health and safety, or
the pollution or the protection of the environment or hazardous or toxic
substances of wastes, pollutants or contaminants (“Environmental Laws”),
(ii) has received and is in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct its
businesses and (iii) has not received notice of, and is not aware of, any actual
or potential liability for damages to natural resources or the investigation or
remediation of any disposal, release or existence of hazardous or toxic
substances or wastes, pollutants or contaminants, in each case except where such
non-compliance with Environmental Laws, failure to receive and comply with
required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries has been named as a “potentially responsible
party” under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, or any similar U.S. or non-U.S. state or
local Environmental Laws or regulation requiring the Company or any of its
Subsidiaries to investigate or remediate any pollutants or contaminants, except
where such requirements would not, individually or in the aggregate, have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business.

 

(bb)

Insurance. Each of the Company and its Subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged. All policies of insurance insuring the Company or any of its
Subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect. The Company and its Subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects, and there are no claims by the Company or any of its Subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause. Neither the Company
nor any such Subsidiary has been refused any insurance coverage sought or
applied for, and neither the Company nor any such Subsidiary has any reason to
believe that it will not be

 

Page 13



--------------------------------------------------------------------------------

  able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(cc) Accounting System. The Company and each of its Subsidiaries make and keep
accurate books and records and maintain a system of internal accounting controls
and procedures sufficient to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences. The Company’s independent
auditors and board of directors have been advised of: (A) all “material
weaknesses” and “significant deficiencies” (each, as defined in Rule 12b-2 of
the Exchange Act), if any, in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data and (B) all fraud, if any, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls (whether or not remediated); all such material weaknesses and
significant deficiencies, if any, have been disclosed in the Time of Sale
Document and the Final Offering Memorandum in all material respects; and since
the date of the most recent evaluation of such internal controls and procedures,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses, other
than changes referred to in the Time of Sale Document and the Final Offering
Memorandum.

 

(dd)

Use of Proceeds; Solvency; Going Concern. All indebtedness represented by the
Securities is being incurred for proper purposes and in good faith. On the
Closing Date, after giving pro forma effect to the Offering and the use of
proceeds therefrom described under the caption “Use of Proceeds” in the Time of
Sale Document and Final Offering Memorandum, the Company and its Subsidiaries,
taken as a whole, (i) will be Solvent (as hereinafter defined), (ii) will have
sufficient capital for carrying on its business and (iii) will be able to pay
its debts as they mature. As used in this paragraph, the term “Solvent” means,
with respect to a particular date, that on such date (A) the present fair market
value (or present fair saleable value) of the assets of the Company and its
Subsidiaries, taken as a whole, is not less than the total amount required to
pay the liabilities of the Company and its Subsidiaries, taken as a whole, on
their total existing debts and liabilities (including contingent liabilities) as
they become absolute and matured; (B) the Company and its Subsidiaries, taken as
a whole, are able to pay their debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business; (C) assuming consummation of the issuance of the Securities as
contemplated by this Agreement and the Time of Sale Document and Final Offering
Memorandum, the Company and its Subsidiaries, taken as a whole, are not
incurring debts or liabilities beyond their ability to pay as such debts and
liabilities mature; (D) neither the Company nor any of its Subsidiaries is
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its

 

Page 14



--------------------------------------------------------------------------------

  property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which the Company or
such Subsidiary is engaged; and (E) the Company and its Subsidiaries, taken as a
whole, is not otherwise insolvent under the standards set forth in Applicable
Laws.

 

(ee) No Price Stabilization or Manipulation. Neither the Issuers nor any of
their respective Affiliates (as defined in Rule 501(b) under the Securities Act)
has and, to the Issuers’ knowledge, no one acting on their behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in,
or that has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of either Issuer,
whether to facilitate the sale or resale of any of the Securities or otherwise,
(ii) sold, bid for, purchased, or paid anyone any compensation for soliciting
purchases of, any of the Securities, or (iii) except as disclosed in the Time of
Sale Document and the Final Offering Memorandum, paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of either Issuer; provided that no representation is made in this paragraph with
respect to the actions of the Initial Purchasers.

 

(ff) No Registration Required Under the Securities Act or Qualification Under
the TIA. Without limiting any provision herein, no registration under the
Securities Act and no qualification of the Indenture under the TIA is required
for the offer or sale of the Securities to the Initial Purchasers as
contemplated hereby or for the Exempt Resales, assuming (i) that the purchasers
in the Exempt Resales are QIBs or are not “U.S. persons” (as defined under
Regulation S of the Securities Act) and (ii) the accuracy of the Initial
Purchasers’ representations contained herein regarding the absence of general
solicitation in connection with the sale of the Securities to the Initial
Purchasers and in the Exempt Resales.

 

(gg) No Integration. The Securities will be, upon issuance, eligible for resale
pursuant to Rule 144A under the Securities Act and no other securities of the
Issuers are of the same class (within the meaning of Rule 144A under the
Securities Act) as the Securities and listed on a national securities exchange
registered under Section 6 of the Exchange Act, or quoted in a U.S. automated
inter-dealer quotation system. No securities of either Issuer of the same class
as the Securities have been offered, issued or sold by the Issuers or any of
their respective Affiliates within the six-month period immediately prior to the
date hereof; and the Issuers do not have any intention of making, and will not
make, an offer or sale of such securities of the Issuers of the same class as
the Securities, for a period of six months after the date of this Agreement,
except for the offering of the Securities as contemplated by this Agreement or
the Registration Rights Agreement. As used in this paragraph, the terms “offer”
and “sale” have the meanings specified in Section 2(a)(3) of the Securities Act.

 

(hh)

No Directed Selling Efforts. None of the Issuers, any of their respective
Affiliates or other person acting on behalf of the Issuers has, with respect to
Securities sold outside the United States, offered the Securities to buyers
qualifying as “U.S. persons” (as defined in Rule 902 under the Securities Act)
or engaged in any directed selling efforts within the meaning of Rule 902 under
the Securities Act; the Issuers, any Affiliate of the Issuers and

 

Page 15



--------------------------------------------------------------------------------

  any person acting on behalf of the Issuers or any Affiliate of the Issuers
have complied with and will implement the “offering restrictions” within the
meaning of such Rule 902; and neither the Issuers nor any of their respective
Affiliates has entered or will enter into any arrangement or agreement with
respect to the distribution of the Securities, except for this Agreement;
provided that no representation is made in this paragraph with respect to the
actions of the Initial Purchasers.

 

(ii) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
of the Issuers or any Affiliate registered for sale under a registration
statement, except for rights (i) contained in the Registration Rights Agreement
or (ii) as have been duly waived.

 

(jj) Margin Requirements. None of the Transactions or the application of the
proceeds of the Securities will violate or result in a violation of Section 7 of
the Exchange Act (including, without limitation, Regulation T (12 C.F.R. Part
220), Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of
the Board of Governors of the Federal Reserve System).

 

(kk) Investment Company Act. The Company has been advised of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder (collectively, the “Investment Company Act”); as of the date hereof
and, after giving effect to the Offering and the use of proceeds of the
Offering, each of the Company and its Subsidiaries is not and will not be,
individually or on a consolidated basis, an “investment company” that is
required to be registered under the Investment Company Act; and following the
Closing, the Company and its Subsidiaries will conduct their businesses in a
manner so as not to be required to register under the Investment Company Act.

 

(ll) No Brokers. Neither the Company nor any of its Affiliates has engaged any
broker, finder, commission agent or other person (other than the Initial
Purchasers) in connection with the Offering or any of the Transactions, and
neither the Company nor any of its Affiliates is under any obligation to pay any
broker’s fee or commission in connection with such Transactions (other than
commissions or fees to the Initial Purchasers).

 

(mm) No Restrictions on Payments of Dividends. As of the Closing Date, except as
otherwise disclosed in the Time of Sale Document and the Final Offering
Memorandum there will be no encumbrances or restrictions on the ability of any
Subsidiary of the Company (i) to pay dividends or make other distributions on
such Subsidiary’s capital stock or to pay any indebtedness to the Company or any
other Subsidiary of the Company, (ii) to make loans or advances or pay any
indebtedness to, or investments in, the Company or any other Subsidiary or
(iii) to transfer any of its property or assets to the Company or any other
Subsidiary of the Company.

 

(nn) Sarbanes-Oxley. There is and has been no failure on the part of the Company
and the Subsidiaries or any of the officers and directors of the Company or any
of the Subsidiaries, in their capacities as such, to comply with the applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

 

Page 16



--------------------------------------------------------------------------------

(oo) Foreign Corrupt Practices Act. None of the Company or any Subsidiary or, to
the knowledge of the Company or any Subsidiary, after due inquiry, any director,
officer, employee or any agent or other person acting on behalf of the Company
or any Subsidiary has, in the course of its actions for, or on behalf of, the
Company or any Subsidiary (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
domestic government official, “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”)) or employee thereof from corporate funds;
(iii) violated or is in violation of any provision of the FCPA or any applicable
non-U.S. anti-bribery statute or regulation; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
domestic government official, such foreign official or employee.

 

(pp) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its Subsidiaries
with respect to the Money Laundering Laws is pending or, to the Company’s
knowledge, threatened.

 

(qq) OFAC. Neither the Company nor its Subsidiaries nor, to the Company’s
knowledge, after due inquiry, any director, officer, agent, employee or
Affiliate of the Company or any of its Subsidiaries or other person acting on
their behalf is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Issuers will not directly or indirectly use the proceeds of the Offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(rr) Stamp Taxes. There are no stamp or other issuance or transfer taxes or
duties or other similar fees or charges required to be paid in connection with
the execution and delivery of this Agreement or the issuance or sale of the
Securities.

 

(ss)

Financial Services and Market Act. The Issuers have not taken or omitted to take
any action and will not take any action or omit to take any action (such as
issuing any press release or making any other public announcement referring to
the Offering without an appropriate stabilization legend) which may result in
the loss by the Initial Purchasers of the ability to rely on any stabilization
safe harbor provided by the Financial Services Authority of the United Kingdom
under the Financial Services and Markets Act 2000.

 

Page 17



--------------------------------------------------------------------------------

  The Issuers have been informed of the guidance relating to stabilization
provided by the Financial Services Authority of the United Kingdom, in
particular the guidance contained in Section MAR 2 of the Financial Services
Handbook.

 

(tt) Certificates. Each certificate signed by any officer of the Company or any
of its Subsidiaries and delivered to the Initial Purchasers shall be deemed a
representation and warranty by the Company or any such Subsidiary (and not
individually by such officer) to the Initial Purchasers with respect to the
matters covered thereby.

5. Covenants of the Company and the Guarantors. Each of the Issuers and the
Guarantors jointly and severally agrees:

 

(a) Securities Law Compliance. To (i) advise the Initial Purchasers promptly
after obtaining knowledge (and, if requested by the Initial Purchasers, confirm
such advice in writing) of (A) the issuance by any U.S. or non-U.S. federal or
state securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) the happening of any event that makes any statement of a
material fact made in the Time of Sale Document, any Issuer Additional Written
Communication or the Final Offering Memorandum untrue or that requires the
making of any additions to or changes in the Time of Sale Document, any Issuer
Additional Written Communication or the Final Offering Memorandum to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

 

(b) Offering Documents. To (i) furnish the Initial Purchasers, without charge,
as many copies of the Time of Sale Document and the Final Offering Memorandum,
and any amendments or supplements thereto, as the Initial Purchasers may
reasonably request, and (ii) promptly prepare, upon the Initial Purchasers’
reasonable request, any amendment or supplement to the Time of Sale Document or
Final Offering Memorandum that the Initial Purchasers, upon advice of legal
counsel, determine may be necessary in connection with Exempt Resales (and the
Issuers and the Guarantors hereby consent to the use of the Time of Sale
Document and the Final Offering Memorandum, and any amendments and supplements
thereto, by the Initial Purchasers in connection with Exempt Resales).

 

(c)

Consent to Amendments and Supplements. Not to amend or supplement the Time of
Sale Document or the Final Offering Memorandum prior to the Closing Date, or at
any time prior to the completion of the resale by the Initial Purchasers of all
the Securities purchased by the Initial Purchasers, unless the Initial
Purchasers shall previously have

 

Page 18



--------------------------------------------------------------------------------

  been advised thereof and the Representative shall have provided its written
consent thereto. Before making, preparing, using, authorizing, approving or
referring to any Issuer Additional Written Communications, the Issuers will
furnish to the Initial Purchasers and counsel for the Initial Purchasers a copy
of such written communication for review and will not make, prepare, use,
authorize, approve or refer to any such written communication to which the
Representative reasonably objects. The Issuers and the Guarantors consent to the
use by the Initial Purchasers of any Issuer Additional Written Communication
that contains (A) information describing the preliminary terms of the Securities
or their offering or (B) information that describes the final terms of the
Securities or their offering and that is included in or is subsequently included
in the Final Offering Memorandum, including by means of the Pricing Supplement.

 

(d) Preparation of Amendments and Supplements to Offering Documents. So long as
the Initial Purchasers shall hold any of the Securities, (i) if any event shall
occur as a result of which, in the reasonable judgment of the Company or the
Representative, it becomes necessary or advisable to amend or supplement the
Time of Sale Document or the Final Offering Memorandum to correct any untrue
statement of a material fact or omission to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, or if it is necessary to amend or supplement the Time of
Sale Document or the Final Offering Memorandum to comply with any Applicable
Law, to prepare, at the expense of the Issuers, an appropriate amendment or
supplement to the Time of Sale Document and the Final Offering Memorandum (in
form and substance reasonably satisfactory to the Representative) so that (A) as
so amended or supplemented, the Time of Sale Document and the Final Offering
Memorandum will not include an untrue statement of material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (B) the Time of
Sale Document and the Final Offering Memorandum will comply with Applicable Law
and (ii) if in the reasonable judgment of the Issuers it becomes necessary or
advisable to amend or supplement the Time of Sale Document or the Final Offering
Memorandum so that the Time of Sale Document and the Final Offering Memorandum
will contain all of the information specified in, and meet the requirements of,
Rule 144A(d)(4) of the Securities Act, to prepare an appropriate amendment or
supplement to the Time of Sale Document or the Final Offering Memorandum (in
form and substance reasonably satisfactory to the Representative) so that the
Time of Sale Document or the Final Offering Memorandum, as so amended or
supplemented, will contain the information specified in, and meet the
requirements of, such Rule.

 

(e) “Blue Sky” Law Compliance. To cooperate with the Initial Purchasers and the
Initial Purchasers’ counsel in connection with the qualification of the
Securities under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions as the Representative may reasonably request and continue such
qualification in effect so long as reasonably required for Exempt Resales. The
Issuers will advise the Initial Purchasers promptly of the suspension of any
such exemption relating to the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such exemption, the
Issuers shall use their best efforts to obtain the withdrawal thereof at the
earliest possible moment.

 

Page 19



--------------------------------------------------------------------------------

(f) Payment of Expenses. Whether or not any of the Offering or the Transactions
are consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the preparation, printing
and distribution of the Time of Sale Document and the Final Offering Memorandum
and all amendments and supplements thereto (including, without limitation,
financial statements and exhibits), and all other agreements, memoranda,
correspondence and other documents prepared and delivered in connection
herewith, (B) the negotiation, printing, processing and distribution (including,
without limitation, word processing and duplication costs) and delivery of, each
of the Documents, (C) the preparation, issuance and delivery of the Securities,
(D) the qualification of the Securities for offer and sale under the securities
or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions (including, without
limitation, the reasonable fees and disbursements of the Initial Purchasers’
counsel relating to such registration or qualification), (E) furnishing such
copies of the Time of Sale Document and the Final Offering Memorandum, and all
amendments and supplements thereto, as may reasonably be requested for use by
the Initial Purchasers and (F) the performance of the obligations of the Issuers
and the Guarantors under the Registration Rights Agreement, including but not
limited to the Exchange Offer, the Exchange Offer Registration Statement and any
Shelf Registration Statement, (ii) all fees and expenses of the counsel,
accountants and any other experts or advisors retained by the Issuers or the
Guarantors, (iii) all fees and expenses (including fees and expenses of counsel)
of the Issuers and the Guarantors in connection with approval of the Securities
by DTC for “book-entry” transfer, (iv) all fees charged by rating agencies in
connection with the rating of the Securities, (v) all fees and expenses
(including reasonable fees and expenses of counsel) of the Trustee and all
collateral agents, (vi) all costs and expenses in connection with the creation
and perfection of the security interest to be created and perfected pursuant to
the Collateral Documents (including without limitation, filing and recording
fees, search fees, taxes and costs of title policies) and (vii) all other fees,
disbursements and out-of-pocket expenses incurred by the Initial Purchasers in
connection with their services to be rendered hereunder including, without
limitation, the reasonable fees and disbursements of White & Case LLP, counsel
to the Initial Purchasers, travel and lodging expenses, chartering of airplanes,
roadshow or investor presentation expenses, word processing charges, the costs
of printing or producing any investor presentation materials, messenger and
duplicating service expenses, facsimile expenses and other customary
expenditures.

 

(g) Use of Proceeds. To use the proceeds of the Offering in the manner described
in the Time of Sale Document and the Final Offering Memorandum under the caption
“Use of Proceeds.”

 

(h) Transaction Documents. To do and perform all things required to be done and
performed under the Documents prior to and after the Closing Date.

 

Page 20



--------------------------------------------------------------------------------

(i) Integration. Not to, and to ensure that no Affiliate of the Company will,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Securities Act) that would be integrated
with the sale of the Securities in a manner that would require the registration
under the Securities Act of the sale to the Initial Purchasers or to the
Subsequent Purchasers of the Securities.

 

(j) Stabilization or Manipulation. Not to take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Securities or any other
reference security, whether to facilitate the sale or resale of the Securities
or otherwise.

 

(k) DTC. To comply with the representation letter of the Issuers to DTC relating
to the approval of the Securities by DTC for “book-entry” transfer.

 

(l) Rule 144A Information. For so long as any of the Securities remain
outstanding, during any period in which the Issuers are not subject to
Section 13 or 15(d) of the Exchange Act, to make available, upon request, to any
owner of the Securities in connection with any sale thereof and any prospective
Subsequent Purchasers of such Securities from such owner, the information
required by Rule 144A(d)(4) under the Securities Act.

 

(m) Furnish Trustee and Noteholder Reports. For so long as any of the Securities
remain outstanding, to furnish to the Initial Purchasers copies of all reports
and other communications (financial or otherwise) furnished by the Issuers to
the Trustee or to the holders of the Securities and, as soon as available,
copies of any reports or financial statements furnished to or filed by the
Issuers with the SEC or any national securities exchange on which any class of
securities of the Issuers may be listed.

 

(n) Additional Offering Materials. Except in connection with the Exchange Offer
or the filing of the Shelf Registration Statement or with the prior approval of
the Representative, not to, and not to authorize or permit any person acting on
its behalf to, (i) distribute any offering material in connection with the offer
and sale of the Securities other than the Time of Sale Document and the Final
Offering Memorandum and any amendments and supplements to the Preliminary
Offering Memorandum or the Final Offering Memorandum prepared in compliance with
this Agreement, (ii) solicit any offer to buy or offer to sell the Securities by
means of any form of general solicitation or general advertising (including,
without limitation, as such terms are used in Regulation D under the Securities
Act) or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act, or (iii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

(o) Sale of Restricted Securities. During the one year period after the Closing
Date (or such shorter period as may be provided for in Rule 144 under the
Securities Act, as the same may be in effect from time to time), to not, and to
not permit any current or future Subsidiaries of either the Company or any other
Affiliates controlled by the Company to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
the Company, any current or future Subsidiaries or any other Affiliates
controlled by the Company, except pursuant to an effective registration
statement under the Securities Act.

 

Page 21



--------------------------------------------------------------------------------

(p) Stamp Taxes. To pay all stamp or other issuance or transfer taxes or duties
other similar fees or charges which may be imposed by any governmental or
regulatory authority in connection with the execution and delivery of this
Agreement or the issuance or sale of the Securities.

 

(q) Security Interests. To complete on or prior to the Closing Date all filings
and other similar actions required in connection with the perfection of security
interests as and to the extent contemplated by the Collateral Documents.

 

(r) Good Standings. To deliver to the Initial Purchasers as of the Closing Date
or a date within one business day prior to the Closing Date satisfactory
evidence of the good standing of the Issuers and the Guarantors in their
respective jurisdictions of organization and the good standing of the Company
and each of the Guarantors in such other jurisdictions as the Representative may
reasonably request, in each case in writing or any standard form of
telecommunication, from the appropriate governmental authorities of such
jurisdictions.

 

(s) Investment Company. For so long as any of the Securities remain outstanding,
to conduct their businesses in a manner so as to not be required to register
under the Investment Company Act.

 

(t) Lock–up. During the period beginning from the date hereof and continuing
until the date that is 90 days after the Closing Date, not to offer, sell,
contract to sell or otherwise dispose of, except as provided hereunder or
pursuant to any existing contractual obligations to issue or sell that are
disclosed in the Time of Sale Document and the Final Offering Memorandum, any
securities of the Issuers that are substantially similar to the Securities
without the prior written consent of the Representative.

6. Representations and Warranties of the Initial Purchasers. Each of the Initial
Purchasers, severally and not jointly, represents and warrants that:

 

(a) Initial Purchaser Status, Resale Terms. It is a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) and it will offer the
Securities for resale only upon the terms and conditions set forth in this
Agreement and in the Time of Sale Document and the Final Offering Memorandum.

 

(b) Sale of Restricted Exchange Securities. It will solicit offers to buy the
Securities only from, and will offer and sell the Securities only to, persons
reasonably believed by the Initial Purchasers (A) to be QIBs or (B) to not be
“U.S. persons” (as defined under Regulation S under the Securities Act) and in
compliance with laws applicable to such persons in jurisdictions outside of the
United States; provided, however, that in purchasing such Securities, such
persons are deemed to have represented and agreed as provided under the caption
“Notice to Investors” contained in the Time of Sale Document and the Final
Offering Memorandum.

 

(c)

General Solicitation. No form of general solicitation or general advertising in
violation of the Securities Act has been or will be used nor will any offers in
any manner involving a public offering within the meaning of Section 4(2) of the
Securities Act or, with respect

 

Page 22



--------------------------------------------------------------------------------

  to Securities to be sold in reliance on Regulation S, by means of any directed
selling efforts be made by the Initial Purchasers or any of their respective
representatives in connection with the offer and sale of any of the Securities.

7. Conditions. The obligations of the Initial Purchasers to purchase the
Securities under this Agreement are subject to the performance by each of the
Issuers and the Guarantors of their respective covenants and obligations
hereunder and the satisfaction of each of the following conditions:

 

(a) Representations, Warranties and Agreements. All the representations and
warranties of the Issuers and the Guarantors contained in this Agreement and in
each of the other Documents shall be true and correct as of the date hereof and
at the Closing Date. On or prior to the Closing Date, the Issuers and each other
party to the Documents (other than the Initial Purchasers) shall have performed
or complied with all of the agreements and satisfied all conditions on their
respective parts to be performed, complied with or satisfied pursuant to the
Documents (other than conditions to be satisfied by such other parties, which
the failure to so satisfy would not, individually or in the aggregate, have a
Material Adverse Effect). It is understood and agreed that, for purposes of this
Agreement, in the event that the Representative determines that a Material
Adverse Effect or a Material Adverse Change has occurred and either Issuer or a
Guarantor seeks to dispute such determination, such Issuer or Guarantor shall
bear the burden of proof to demonstrate by clear and convincing evidence that a
Material Adverse Effect or a Material Adverse Change, as applicable, has not
occurred.

 

(b) Closing Deliverables. The Initial Purchasers shall have received on the
Closing Date:

 

  (i)

Officers’ Certificate. A certificate dated the Closing Date, signed by (1) the
manager or the Chief Executive Officer, as applicable, and (2) the principal
financial or accounting officer of the Issuers and the Guarantors, on behalf of
the Issuers and the Guarantors, to the effect that (A) the representations and
warranties set forth in Section 4 hereof, in each of the Documents and the
Perfection Certificate are true and correct in all material respects with the
same force and effect as though expressly made at and as of the Closing Date,
(B) the Issuers and the Guarantors have performed and complied with all
agreements and satisfied all conditions in all material respects on their part
to be performed or satisfied at or prior to the Closing Date, (C) at the Closing
Date, since the date hereof or since the date of the most recent financial
statements in the Time of Sale Document and the Final Offering Memorandum
(exclusive of any amendment or supplement thereto after the date hereof), no
information has become known, and no event or events have occurred nor does any
condition exist other than as described in the Time of Sale Document and the
Final Offering Memorandum or contemplated thereby, that, individually or in the
aggregate, would have a Material Adverse Effect, (D) since the date of the most
recent financial statements in the Time of Sale Document and the Final Offering
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), neither the Issuers, the Guarantors nor any other Subsidiary has
incurred any liabilities or obligations, direct or contingent, not in the
ordinary course of business, that are material to the

 

Page 23



--------------------------------------------------------------------------------

  Company and its Subsidiaries, taken as a whole, or entered into any
transactions not in the ordinary course of business that are material to the
business, condition (financial or otherwise) or results of operations or
prospects of the Company and its Subsidiaries, taken as a whole, and there has
not been any change in the capital stock or long-term indebtedness of the
Issuers, the Guarantors or any other Subsidiary of the Company that is material
to the business, condition (financial or otherwise) or results of operations or
prospects of the Company and its Subsidiaries, taken as a whole, and (E) the
sale of the Securities has not been enjoined (temporarily or permanently).

 

  (ii) Secretary’s Certificate. A certificate, dated the Closing Date, executed
by the Secretary of each of the Issuers and Guarantors, certifying such matters
as the Representative may reasonably request.

 

  (iii) Good Standing Certificates. A certificate evidencing qualification by
such entity as a foreign corporation in good standing issued by the Secretaries
of State (or comparable office) of each of the jurisdictions in which each of
the Issuers and the Guarantors operates, dated as of the Closing Date or a date
within one business day prior to the Closing Date.

 

  (iv) Solvency Certificate. A certificate of solvency, dated the Closing Date,
executed by the principal financial or accounting officer of the Company in the
form of Exhibit B attached hereto.

 

  (v) Company Counsel Opinion. The opinion and 10b-5 letter of Gray & Pannell
LLP, counsel to the Issuers and certain of the Guarantors, each dated the
Closing Date, in the form of Exhibit C attached hereto.

 

  (vi) Securities Counsel Opinion. The opinion and 10b-5 letter of Alston & Bird
LLP, securities counsel to the Issuers, each dated the Closing Date, in the form
of Exhibit D attached hereto.

 

  (vii) Local Counsel Opinion. Each of the local counsel to the Issuers and the
Guarantors, as applicable, listed on Schedule IV hereto shall have furnished to
the Initial Purchasers, at the request of the Company, its written opinion,
dated the Closing Date and addressed to the Initial Purchasers, substantially in
the form of Exhibit E attached hereto.

 

  (viii) Initial Purchasers’ Counsel Opinion. An opinion and 10b-5 letter, each
dated the Closing Date, of White & Case LLP, counsel to the Initial Purchasers,
in form satisfactory to the Representative covering such matters as are
customarily covered in such opinions.

 

  (ix)

Comfort Letters. (A) The Initial Purchasers shall have received from McGladrey &
Pullen, LLP, the current registered public or certified public accountants of
the Company, (1) a customary initial comfort letter delivered according to
Statement of Auditing Standards No. 72 (or any successor bulletin), dated the
date hereof, in form and substance reasonably satisfactory to the Representative
and counsel to

 

Page 24



--------------------------------------------------------------------------------

  the Initial Purchasers, with respect to the financial statements and certain
financial information contained in the Time of Sale Document and the Final
Offering Memorandum, and (2) a customary “bring-down” comfort letter, dated the
Closing Date, in form and substance reasonably satisfactory to the
Representative and counsel to the Initial Purchasers, which includes, among
other things, a reaffirmation of the statements made in its initial letter
furnished pursuant to clause (A)(1) with respect to such financial statements
and financial information contained in the Time of Sale Document and the Final
Offering Memorandum.

(B) The Initial Purchasers shall have received from Dixon Hughes Goodman LLP
(formerly Dixon Hughes PLLC), the former registered public or certified public
accountants of the Company, (1) a customary initial comfort letter delivered
according to Statement of Auditing Standards No. 72 (or any successor bulletin),
dated the date hereof, in form and substance reasonably satisfactory to the
Representative and counsel to the Initial Purchasers, with respect to the
financial statements and certain financial information contained in the Time of
Sale Document and the Final Offering Memorandum, and (2) a customary
“bring-down” comfort letter, dated the Closing Date, in form and substance
reasonably satisfactory to the Representative and counsel to the Initial
Purchasers, which includes, among other things, a reaffirmation of the
statements made in its initial letter furnished pursuant to clause (1) with
respect to such financial statements and financial information contained in the
Time of Sale Document and the Final Offering Memorandum.

 

  (xi) Chief Financial Officer’s Back-Up Certificate. A Chief Financial
Officer’s Back-Up Certificate, dated as of the date hereof and as of the Closing
Date, executed by the Chief Financial Officer of the Company, providing back-up
disclosure support as specified therein, in form and substance reasonably
satisfactory to the Representative.

 

  (xii) Compliance Certificate. A certificate, dated as of the Closing Date,
executed by the Chief Financial Officer of the Company, certifying as to
compliance with certain provisions of the Indenture, in form and substance
reasonably satisfactory to the Representative.

 

(c) Executed Documents. The Initial Purchasers shall have received fully
executed originals of each Document (each of which shall be in full force and
effect on terms reasonably satisfactory to the Representative), and each
opinion, certificate, letter and other document to be delivered in connection
with the Offering or any other Transaction.

 

(d) Collateral.

(i) The Collateral Agent shall have received on the Closing Date the following,
in form and substance reasonably satisfactory to the Representative, but only to
the extent not previously delivered:

 

  (A) appropriately completed copies of Uniform Commercial Code financing
statements naming each Issuer and each Guarantor as a debtor and the Collateral
Agent as the secured party, or other similar instruments or documents to be
filed under the Uniform Commercial Code of all jurisdictions as may be necessary
to perfect the security interests of the Collateral Agent pursuant to the
Collateral Documents;

 

Page 25



--------------------------------------------------------------------------------

  (B) appropriately completed copies of Uniform Commercial Code Form UCC 3
termination statements, if any, necessary to release all Liens (other than
Permitted Liens) of any person in any collateral described in any Collateral
Document previously granted by any person;

 

  (C) certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC 11), or a similar search report certified by a party acceptable
to the Collateral Agent, dated a date reasonably near to the Closing Date,
listing all effective financing statements which name either Issuer or any
Guarantor (under its present name and any previous names) as the debtor,
together with copies of such financing statements (none of which shall cover any
collateral described in any Collateral Document, other than such financing
statements that evidence Permitted Liens); and

 

  (D) such other approvals, opinions, or documents as the Collateral Agent may
reasonably request in form and substance reasonably satisfactory to the
Collateral Agent;

(ii) The Collateral Agent and its counsel shall be satisfied that (A) the Lien
granted to the Collateral Agent pursuant to the Collateral Documents, for the
benefit of the Collateral Agent, the Trustee and the holders of Notes
(collectively, the “Secured Parties”), in the collateral described above is of
the priority described in the Time of Sale Document and the Final Offering
Memorandum and (B) no Lien exists on any of the collateral described above,
other than the Lien created in favor of the Collateral Agent, for the benefit of
the Secured Parties pursuant to a Collateral Document in each case subject to
the Permitted Liens;

(iii) To the extent not previously delivered, all Uniform Commercial Code
financing statements or other similar financing statements and Uniform
Commercial Code Form UCC-3 termination statements required pursuant to clause
(d)(i)(A) and (d)(i)(B) above (collectively, the “UCC Statements”) shall have
been delivered to CT Corporation System or another similar filing service
company acceptable to the Collateral Agent (the “Filing Agent”) in a form that
is reasonably satisfactory to the Collateral Agent.

 

(e) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Time of Sale Document (exclusive of any amendment or
supplement thereto), there shall not have been any Material Adverse Change that
could, in the sole judgment of the Representative, be expected to (i) make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Document and the Final Offering Memorandum, or (ii) materially
impair the investment quality of any of the Securities.

 

Page 26



--------------------------------------------------------------------------------

(f) No Hostilities. Any outbreak or escalation of hostilities or other national
or international calamity or crisis, including acts of terrorism, or material
adverse change or disruption in economic conditions in, or in the financial
markets of, the United States (it being understood that any such change or
disruption shall be relative to such conditions and markets as in effect on the
date hereof), if the effect of such outbreak, escalation, calamity, crisis, act
or material adverse change in the economic conditions in, or in the financial
markets of, the United States could be reasonably expected to make it, in the
Representative’s sole judgment, impracticable or inadvisable to market or
proceed with the offering or delivery of the Securities on the terms and in the
manner contemplated in the Time of Sale Document and the Final Offering
Memorandum or to enforce contracts for the sale of any of the Securities.

 

(g) No Suspension in Trading; Banking Moratorium. There shall not have been any
(i) suspension or limitation of trading generally in securities on the New York
Stock Exchange, the NYSE Euronext or the NASDAQ Global Market or any setting of
limitations on prices for securities occurs on any such exchange or market or
(ii) declaration of a banking moratorium by any Governmental Authority has
occurred or the taking of any action by any Governmental Authority after the
date hereof in respect of its monetary or fiscal affairs that, in the case of
clause (i) or (ii) of this paragraph, in the Representative’s sole judgment
could reasonably be expected to have a material adverse effect on the financial
markets in the United States or elsewhere.

 

(h) Corporate Proceedings. All corporate proceedings and other legal matters
incident to the authorization, form and validity of the Documents and the
Transactions and all other legal matters relating of the offering, issuance and
sale of the Securities and the Transactions shall be reasonably satisfactory in
all material respects to counsel to the Initial Purchasers; and the Company
shall have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

8. Indemnification and Contribution.

 

(a) Indemnification by the Issuers and the Guarantors. Each of the Issuers and
the Guarantors jointly and severally agrees to indemnify and hold harmless each
of the Initial Purchasers, their respective affiliates, directors, officers and
employees, and each person, if any, who controls either Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages or liabilities of any kind to which
such Initial Purchaser, affiliate, director, officer, employee or such
controlling person may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company, insofar as any such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon:

 

  (i) any untrue statement or alleged untrue statement of a material fact
contained in the Time of Sale Document, any Issuer Additional Written
Communication or the Final Offering Memorandum, or any amendment or supplement
thereto; or

 

Page 27



--------------------------------------------------------------------------------

  (ii) the omission or alleged omission to state, in the Time of Sale Document,
any Issuer Additional Written Communication or the Final Offering Memorandum, or
any amendment or supplement thereto, a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

and, subject to the provisions hereof, will reimburse, as incurred, each Initial
Purchaser and its affiliates, directors, officers, employees and each such
controlling persons for any legal or other expenses incurred by such person in
connection with investigating, defending against, settling, compromising, paying
or appearing as a third-party witness in connection with any such loss, claim,
damage, liability, expense or action in respect thereof; provided, however, the
Issuers and the Guarantors will not be liable in any such case to the extent
(but only to the extent) that a court of competent jurisdiction shall have
determined by a final, unappealable judgment that such loss, claim, damage,
liability or expense resulted solely from any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Document, any
Issuer Additional Written Communication or the Final Offering Memorandum or any
amendment or supplement thereto in reliance upon and in conformity with written
information concerning the Initial Purchasers furnished to the Issuers by or on
behalf of the Initial Purchasers specifically for use therein, it being
understood and agreed that the only such information furnished by the Initial
Purchasers to the Issuers consists of the information set forth in Section 12.
The indemnity agreement set forth in this Section shall be in addition to any
liability that the Issuers and the Guarantors may otherwise have to the
indemnified parties.

 

(b)

Indemnification by the Initial Purchasers. Each of the Initial Purchasers
agrees, severally and not jointly, to indemnify and hold harmless each of the
Issuers, each of the Guarantors and their respective directors, officers and
each person, if any, who controls either Issuer within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act against any losses,
claims, damages, liabilities or expenses to which such Issuer, such Guarantor or
any such director, officer or controlling person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as a court of competent
jurisdiction shall have determined by a final, unappealable judgment that such
losses, claims, damages, liabilities or expenses (or actions in respect thereof)
have resulted solely from (i) any untrue statement or alleged untrue statement
of any material fact contained in the Time of Sale Document, any Issuer
Additional Written Communication or the Final Offering Memorandum or any
amendment or supplement thereto or (ii) the omission or the alleged omission to
state therein a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading, in each case to
the extent (but only to the extent) that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning the Initial Purchasers furnished
to the Issuers by or on behalf of the Initial Purchasers specifically

 

Page 28



--------------------------------------------------------------------------------

  for use therein as set forth in Section 12; and, subject to the limitation set
forth immediately preceding this clause, will reimburse, as incurred, any legal
or other expenses incurred by such Issuer, such Guarantor or any such director,
officer or controlling person in connection with any such loss, claim, damage,
liability, expense or action in respect thereof. The indemnity agreement set
forth in this Section shall be in addition to any liability that the Initial
Purchasers may otherwise have to the indemnified parties.

 

(c)

Notifications and Other Indemnification Procedures. As promptly as reasonably
practicable after receipt by an indemnified party under this Section of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve such
indemnifying party from any liability under Section 8(a) or (b) above unless and
only to the extent it is materially prejudiced as a proximate result thereof and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
Section 8(a) and (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may elect, jointly with any other indemnifying party
similarly notified by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (A) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (B) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (C) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties at the expense
of the indemnifying party. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (x) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that in connection with such action, the
indemnifying party shall not be liable for the fees and

 

Page 29



--------------------------------------------------------------------------------

  expenses of more than one separate counsel (in addition to local counsel) in
any one action or separate but substantially similar actions in the same
jurisdiction arising out of the same general allegations or circumstances,
designated by the Representative in the case of Section 8(a) or the Company in
the case of Section 8(b), representing the indemnified parties under such
Section 8(a) or (b), as the case may be, who are parties to such action or
actions), (y) the indemnifying party has authorized in writing the employment of
counsel for the indemnified party at the expense of the indemnifying party or
(z) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party and shall
be paid as they are incurred. After such notice from the indemnifying party to
such indemnified party, the indemnifying party will not be liable for the costs
and expenses of any settlement of such action effected by such indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld), unless such indemnified party waived in writing
its rights under this Section, in which case the indemnified party may effect
such a settlement without such consent.

 

(d) Settlements. No indemnifying party shall be liable under this Section for
any settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (i) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(ii) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.

 

(e)

Contribution. In circumstances in which the indemnity agreements provided for in
this Section is unavailable to, or insufficient to hold harmless, an indemnified
party in respect of any losses, claims, damages, liabilities or expenses (or
actions in respect thereof), each indemnifying party, in order to provide for
just and equitable contributions, shall contribute to the amount paid or payable
by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties, on the one hand, and the indemnified party, on the other hand,
from the Offering or (ii) if the allocation provided by the foregoing clause
(i) is not permitted by applicable law, not only such relative benefits but also
the relative fault of the indemnifying party or parties, on the one hand, and
the indemnified party, on the

 

Page 30



--------------------------------------------------------------------------------

  other hand, in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Issuers and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be deemed to be in the same proportion as the total
proceeds from the Offering (before deducting expenses) received by the Issuers
bear to the total discounts and commissions received by the Initial Purchasers.
The relative fault of the parties shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers, on the one hand, or the Initial Purchasers
pursuant to Section 8(b) above, on the other hand, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission or alleged statement or omissions, and any other equitable
considerations appropriate in the circumstances.

 

(f) Equitable Consideration. The Issuers, the Guarantors and the Initial
Purchasers agree that it would not be equitable if the amount of such
contribution determined pursuant to Section 8(e) were determined by pro rata or
per capita allocation or by any other method of allocation that does not take
into account the equitable considerations referred to in Section 8(e).
Notwithstanding any other provision of this Section, no Initial Purchaser shall
be obligated to make contributions hereunder that in the aggregate exceed the
total discounts, commissions and other compensation received by such Initial
Purchaser under this Agreement, less the aggregate amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of the
untrue or alleged untrue statements or the omissions or alleged omissions to
state a material fact. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligation to contribute hereunder
shall be several in proportion to their respective purchase obligations
hereunder and not joint. For purposes of Section 8(e), each director, officer
and employee of either Initial Purchaser, and each person, if any, who controls
either Initial Purchaser within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, shall have the same rights to contribution as
such Initial Purchaser, and each director, officer and employee of the Issuers
and the Guarantors, and each person, if any, who controls either Issuer or any
of the Guarantors within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Issuers and the Guarantors.

9. Termination. The Representative may terminate this Agreement at any time
prior to the Closing Date by written notice to the Company if any of the events
described in Sections 7(e) (No Material Adverse Change), 7(f) (No Hostilities)
or 7(g) (No Suspension in Trading; Banking Moratorium) shall have occurred or if
the Initial Purchasers shall decline to purchase the Securities for any reason
permitted by this Agreement. Any termination pursuant to this Section shall be
without liability on the part of (a) the Issuers or the Guarantors to the
Initial Purchasers, except that the Issuers and the Guarantors shall be
obligated to reimburse the expenses of the Initial Purchasers pursuant to
Section 5(f) hereof or (b) the Initial Purchasers to the Issuers or the
Guarantors, except, in the case of each of clauses (a) and (b), that the
provisions of Sections 9 and 10 hereof shall at all times be effective and shall
survive such termination.

 

Page 31



--------------------------------------------------------------------------------

10. Survival. The representations and warranties, covenants, indemnities and
contribution and expense reimbursement provisions and other agreements of the
Issuers and the Guarantors set forth in or made pursuant to this Agreement shall
remain operative and in full force and effect, and will survive, regardless of
(i) any investigation, or statement as to the results thereof, made by or on
behalf of the Initial Purchasers, (ii) the acceptance of the Securities, and
payment for them hereunder and (iii) any termination of this Agreement.

11. Defaulting Initial Purchaser. If, on the Closing Date, any one of the
Initial Purchasers shall fail or refuse to purchase Securities that it or they
have agreed to purchase hereunder on such date, and the aggregate principal
amount of Securities which such defaulting Initial Purchaser agreed but failed
or refused to purchase is not more than one tenth of the aggregate principal
amount of Securities to be purchased on such date, the other Initial Purchaser
shall be obligated to purchase the Securities which such defaulting Initial
Purchaser agreed but failed or refused to purchase on such date. If, on the
Closing Date, any Initial Purchaser shall fail or refuse to purchase Securities
which it or they have agreed to purchase hereunder on such date and the
aggregate principal amount of Securities with respect to which such default
occurs is more than one tenth of the aggregate principal amount of Securities to
be purchased on such date, and arrangements satisfactory to the non-defaulting
Initial Purchaser and the Company for the purchase of such Securities are not
made within 36 hours after such default, this Agreement shall terminate without
liability on the part of the non-defaulting Initial Purchaser or of any of the
Issuers or Guarantors. Any action taken under this Section shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

12. No Fiduciary Relationship. The Issuers and the Guarantors hereby acknowledge
that each Initial Purchaser is acting hereunder solely as initial purchaser in
connection with the purchase and sale of the Securities. The Issuers and the
Guarantors further acknowledge that each Initial Purchaser is acting hereunder
pursuant to a contractual relationship created solely by this Agreement entered
into on an arm’s length basis, and in no event do the parties intend that the
Initial Purchasers act or be responsible as a fiduciary hereunder to either the
Issuers, the Guarantors or their respective management, stockholders or
creditors or any other person in connection with any activity that the Initial
Purchasers may undertake or have undertaken hereunder in furtherance of the
purchase and sale of the Securities, either before or after the date hereof.
Each of the Initial Purchasers hereby expressly disclaims any fiduciary or
similar obligations to either the Issuers or the Guarantors, either in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions, and the Issuers and the Guarantors hereby
confirm their understanding and agreement to that effect. The Issuers, the
Guarantors and the Initial Purchasers agree that they are each responsible for
making their own independent judgments with respect to any such transaction and
that any opinions or views expressed by the Initial Purchasers to the Issuers
and the Guarantors regarding such transactions, including, but not limited to,
any opinions or views with respect to the price or market for the Securities, do
not constitute advice or recommendations to the Issuers and the Guarantors. The
Issuers and the Guarantors hereby waive and release, to the fullest permitted by
law, any claims that either of the Issuers or the Guarantors may have against
the Initial Purchasers with respect to any breach or alleged breach of any
fiduciary or similar duty to the Issuers or the Guarantors in connection with
the transactions contemplated by this Agreement or any matters leading up to
such transactions.

 

Page 32



--------------------------------------------------------------------------------

13. Information Supplied by Initial Purchasers. Each of the Issuers and the
Guarantors hereby acknowledges that, for purposes of Section 4(c) and Section 8,
the only information that the Initial Purchasers have furnished to the Issuers
specifically for use in the Preliminary Offering Memorandum or the Final
Offering Memorandum are the statements set forth in (a) the fifth paragraph and
(b) the first sentence of the ninth paragraph under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.

14. Miscellaneous.

 

(a) Notices. Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Issuers, to: 15 Bull Street, Suite 200,
Savannah, GA 31401, Attention: Tracy Young, with a copy to: (A) Gray & Pannell
LLP, 24 Drayton Street, Suite 1000, Savannah, GA 31401, Attention: Marvin A.
Fentress, Esq., and (B) Alston & Bird, LLP, One Atlantic Center, 1201 West
Peachtree Street, Atlanta, GA 30309, Attention: M. Hill Jeffries, Esq., and
(ii) if to the Initial Purchasers, to: Jefferies & Company, Inc., 520 Madison
Avenue, New York, NY 10022 (or in any case to such other address as the person
to be notified may have requested in writing).

 

(b) Beneficiaries. This Agreement has been and is made solely for the benefit of
and shall be binding upon the Issuers, the Guarantors, the Initial Purchasers
and to the extent provided in Section 8 hereof, the controlling persons,
affiliates, officers, directors, partners, employees, representatives and agents
referred to in Section 8 hereof and their respective heirs, executors,
administrators, successors and assigns, all as and to the extent provided in
this Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include a
purchaser of any of the Securities from the Initial Purchasers merely because of
such purchase. Notwithstanding the foregoing, it is expressly understood and
agreed that each purchaser who purchases Securities from the Initial Purchasers
is intended to be a beneficiary of the covenants of the Issuers and the
Guarantors contained in the Registration Rights Agreement to the same extent as
if the Securities were sold and those covenants were made directly to such
purchaser by the Issuers and the Guarantors, and each such purchaser shall have
the right to take action against the Issuers and the Guarantors to enforce, and
obtain damages for any breach of, those covenants.

 

(c)

Governing Law; Jurisdiction; Waiver of Jury Trial; Venue. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York. Each of the Issuers and the Guarantors hereby expressly and irrevocably
(i) submits to the non-exclusive jurisdiction of the federal and state courts
sitting in the Borough of Manhattan in the City of New York in any suit or
proceeding arising out of or relating to this Agreement or the Transactions, and
(ii) waives (A) its right to a trial by jury in any legal action or proceeding
relating to this Agreement, the Transactions or any course of conduct, course of
dealing, statements (whether verbal or written) or actions of the Initial

 

Page 33



--------------------------------------------------------------------------------

  Purchasers and for any counterclaim related to any of the foregoing and
(B) any obligation which it may have or hereafter may have to the laying of
venue of any such litigation brought in any such court referred to above and any
claim that any such litigation has been brought in an inconvenient forum.

 

(d) Entire Agreement; Counterparts. This Agreement, together with the Engagement
Letter, constitutes the entire agreement of the parties to this Agreement and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof. This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 

(e) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(f) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(g) Amendment. This Agreement may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by all of the signatories
hereto.

 

(h) Agreement Among Initial Purchasers. Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon each of the Initial Purchasers.

[Remainder of page intentionally left blank.]

 

Page 34



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Issuers, the Guarantors and the Initial Purchasers.

 

Very truly yours, TMX Finance LLC By:  

/s/ Tracy Young

Name:   Tracy Young Title:   Manager TitleMax Finance Corporation By:  

/s/ Tracy Young

Name:   Tracy Young Title:   Chief Executive Officer TitleMax Funding, Inc.
TitleMax of Georgia, Inc. TitleMax of Tennessee, Inc. TitleMax of South
Carolina, Inc. TitleMax of Alabama, Inc. TitleMax of Missouri, Inc. TitleMax of
Illinois, Inc. TitleMax of Virginia, Inc. TitleMax of Mississippi, Inc. TitleMax
of Texas, Inc. TitleMax of Arizona, Inc. TMX Finance of Florida, Inc. TitleMax
of Nevada, Inc. EquityAuto Loan, LLC AutoCash, Inc. By:  

/s/ Tracy Young

Name:   Tracy Young Title:   Chief Executive Officer

Purchase Agreement – Signature Page



--------------------------------------------------------------------------------

Accepted and Agreed to: JEFFERIES & COMPANY, INC. Acting as Representative of
the Initial Purchasers listed on Schedule I hereto By:  

/s/ L. Richard DiDonato

Name: L. Richard DiDonato Title: Managing Director

Purchase Agreement – Signature Page



--------------------------------------------------------------------------------

SCHEDULE I

INITIAL PURCHASERS

 

Initial Purchasers

   Principal
Amount  

Jefferies & Company, Inc

   $ 56,261,682   

Stephens Inc.

   $ 3,738,318      

 

 

 

Total

   $ 60,000,000   



--------------------------------------------------------------------------------

SCHEDULE II

PRICING SUPPLEMENT



--------------------------------------------------------------------------------

SCHEDULE III

LIST OF SUBSIDIARIES

 

Entity Name

   Jurisdiction of Formation TitleMax Finance Corporation    DE TitleMax
Financing, Inc.    FL TitleMax Funding, Inc.    FL TitleMax of Arizona, Inc.   
DE TitleMax of Alabama, Inc.    AL TitleMax of Georgia, Inc.    GA TitleMax of
Illinois, Inc.    DE TitleMax of Mississippi, Inc.    DE TitleMax of Missouri,
Inc.    DE TitleMax of Nevada, Inc.    DE TitleMax of South Carolina, Inc.    SC
TitleMax of Tennessee, Inc.    TN TitleMax of Virginia, Inc.    DE TitleMax of
Texas, Inc.    DE TMX Finance of Florida, Inc.    DE EquityAuto Loan, LLC    GA
AutoCash Inc.    DE

 

“*” indicates a “Foreign Restricted Subsidiary” as defined in the Indenture.



--------------------------------------------------------------------------------

SCHEDULE IV

LOCAL COUNSEL

Chambliss, Bahner & Stophel, P.C., Tennessee counsel to TitleMax of Tennessee,
Inc.

Galese & Ingram, P.C., Alabama counsel to TitleMax of Alabama, Inc.

Robinson, McFadden & Moore, P.C., South Carolina counsel to TitleMax of South
Carolina, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SOLVENCY CERTIFICATE

July 22, 2011

The undersigned, Don Thomas, Chief Financial Officer of TMX Finance LLC, a
Delaware limited liability company (the “Company”), solely in his capacity as
Chief Financial Officer of the Company and not in any individual capacity, does
herby certify pursuant to Section 7(b)(iv) of the purchase agreement (the
“Purchase Agreement”) dated as of July 19, 2011, by and among the Issuers, the
Guarantors and the Initial Purchasers, as follows:

Both immediately before and immediately after the consummation of the
transactions to occur on the Closing Date and after giving effect to the use of
proceeds described under the caption “Use of Proceeds” in the Time of Sale
Document and Final Offering Memorandum:

 

  1. The fair market value of the properties of the Company and its
Subsidiaries, taken as a whole, will exceed their consolidated debts and
liabilities, subordinated, contingent or otherwise;

 

  2. The present fair saleable values of the property of the Company and its
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their consolidated debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured;

 

  3. The Company and its Subsidiaries, taken as a whole, will be able to pay
their consolidated debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured;

 

  4. The Company and its Subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed, contemplated or about
to be conducted following the Closing Date;

 

  5. Neither the Company nor any of its Subsidiaries has incurred (by way of
assumption or otherwise) any obligation or liability (contingent or otherwise)
under the Documents with actual intent to hinder, delay or defraud either
present or future creditors of the Company and its Subsidiaries or any of their
respective affiliates, as case may be;

 

  6. In reaching the conclusions set forth in this Certificate, the undersigned
has considered such facts, circumstances and matters as the undersigned has
deemed appropriate and has made such investigations and inquiries as the
undersigned has deemed appropriate, having taken into account the nature of the
particular business anticipated to be conducted by each of the Issuers and the
Guarantors after consummation of the transactions.

 

B-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Purchase Agreement and
used herein shall have the meanings given to them in the Purchase Agreement.

The undersigned understands that the Initial Purchasers are relying on the truth
and accuracy of contents of this Certificate in connection with their entering
into the Purchase Agreement.

 

TMX Finance LLC By:  

 

Name:   Don Thomas Title:   Chief Financial Officer

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF

GRAY & PANNELL LLP

[See attached.]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF

ALSTON & BIRD LLP

[See attached.]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPINION OF LOCAL COUNSEL

We have acted as special counsel to TitleMax of [                    ], Inc.
(the “Subsidiary”), for the State of [                    ] in connection with
the transactions (the “Transactions”) described in the documents listed on
Schedule 1 attached hereto (the “Documents”). The Subsidiary has requested that
we provide this legal opinion to you to satisfy a condition to closing of the
Transactions. This opinion will contain customary and appropriate assumptions,
qualifications and limitations, which we intend to negotiate in their entirety.

In rendering the opinions expressed below, we have examined: (i) the Documents
and (ii) such other documents as we have deemed necessary or advisable. Based on
our review of such documents, it is our opinion that:

(i) The Subsidiary has been duly formed and is validly existing and in good
standing under the laws of [                    ].

(ii) The Subsidiary has all necessary corporate power and authority to conduct
its businesses and to own, lease and operate its properties and assets and to
take and has duly taken all action necessary under its governing instruments to
execute, deliver and perform its obligations under the Documents and to
consummate the Transactions to which it is a party.

(iii) The execution, delivery and performance of the Documents and the
consummation of the Transactions by the Subsidiary have been duly and validly
authorized by it.

(iv) The Documents have been duly and validly executed and delivered by the
Subsidiary.

(v) To the best of the undersigned’s knowledge, the Subsidiary is not in
violation of its charter documents or any applicable law of any governmental
authority, or in breach of or default under any applicable agreements, other
than breaches or defaults that could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the Subsidiary or
its assets.

(vi) The execution and delivery by the Subsidiary of each Document to which it
is a party does not, and the performance by the Subsidiary of its obligations
thereunder, including the granting of the Liens provided for in the Documents,
and the Transactions, will not conflict with or violate any Applicable Law of
[                    ].

(vii) To the best of the undersigned’s knowledge, no consent, approval,
authorization or order, filing or registration of or with any governmental
authority is required for the execution, delivery or performance by the
Subsidiary of any Document to which it is a party or for the consummation of the
Transactions.

 

E-1



--------------------------------------------------------------------------------

(viii) To the best of the undersigned’s knowledge: (a) no Proceeding is pending
or threatened that (i) seeks to restrain, enjoin, prevent the consummation of or
otherwise challenge the execution, delivery or performance of any of the
Documents or the consummation of any of the Transactions or (ii) would,
individually or in the aggregate, have a material adverse effect on the
Subsidiary or its assets, and (b) the Subsidiary is not subject to any judgment,
order, decree, rule or regulation of any governmental authority that would,
individually or in the aggregate, have a material adverse effect on the
Subsidiary or its assets.

(ix) The choice of New York law to govern the construction and interpretation of
the Documents is a valid and effective choice of law under the laws of
[                    ], and adherence to existing judicial precedents under
[                    ] law would require courts sitting in
[                    ] to abide by such choice of law

(x) [The financing statement listing the Subsidiary as “Debtor” has been
reviewed by us (the “Financing Statement”) and is in appropriate form for filing
with the Secretary of State of [                    ]. Upon the proper filing in
the applicable filing offices of the Financing Statement, a UCC Article 9
security interest in that portion of the collateral described therein in which a
security interest may be perfected by filing a financing statement will be
perfected without any other action or notice.]

(xi) No stamp tax or other issuance or transfer taxes or duties or other similar
fees or charge (other than filing and recording fees imposed by law) is required
to be paid in [                    ] in connection with the execution, delivery,
filing or recording of the Documents, including the Financing Statement.

 

E-2